Case 20-41308           Doc 13    Filed 03/10/20 Entered 03/10/20 03:54:52                     Main Document
                                              Pg 1 of 21


                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

In re:                                                  )   Chapter 11
                                                        )
FORESIGHT ENERGY LP, et al.,                            )   Case No. 20-41308-659
                                                        )
                         Debtors.1                      )   (Joint Administration Requested)
                                                        )
                                                        )   Hearing Date: March 11, 2020
                                                        )   Hearing Time: 10:00 a.m. (Central Time)
                                                        )   Hearing Location: Courtroom 7 North

                       DEBTORS’ MOTION FOR
          ENTRY OF INTERIM AND FINAL ORDERS DETERMINING
     ADEQUATE ASSURANCE OF PAYMENT FOR FUTURE UTILITY SERVICES

                  Foresight Energy LP and its affiliated debtors and debtors in possession in the

above-captioned cases (collectively, the “Debtors”) respectfully state as follows in support of

this motion (this “Motion”):

                                              Relief Requested

                  1.      By this Motion, the Debtors seek entry of interim and final orders

(the “Proposed Orders”),2 pursuant to sections 105(a) and 366 of title 11 of the United States

Code (the “Bankruptcy Code”) and Rules 6003 and 6004 of the Federal Rules of Bankruptcy

1
    The Debtors in these cases are each incorporated or organized in the state of Delaware, and along with the last
    four digits of each Debtor’s federal tax identification number (or SEC filing number if unavailable), are:
    Foresight Energy LP (8894); Foresight Energy GP LLC (8332); Foresight Energy LLC (7685); Foresight
    Energy Employee Services Corporation (7023); Foresight Energy Services LLC (6204); Foresight Receivables
    LLC (2250); Sugar Camp Energy, LLC (8049); Macoupin Energy LLC (9005); Williamson Energy, LLC
    (9143); Foresight Coal Sales LLC (8620); Tanner Energy LLC (0409); Sitran LLC (9962); Seneca Rebuild LLC
    (0958); Oeneus LLC (6007); Adena Resources, LLC (4649); Hillsboro Transport LLC (6881); American
    Century Transport LLC (SEC No. 5786); Akin Energy LLC (1648); American Century Mineral LLC (SEC
    No. 5788); Foresight Energy Finance Corporation (5321); Foresight Energy Labor LLC (4176); Viking Mining
    LLC (4981); M-Class Mining, LLC (5272); MaRyan Mining LLC (7085); Mach Mining, LLC (4826); Logan
    Mining LLC (2361); LD Labor Company LLC (8454); Coal Field Repair Services LLC (9179); Coal Field
    Construction Company LLC (5694); Hillsboro Energy LLC (1639); and Patton Mining LLC (7251). The
    address of the Debtors’ corporate headquarters is One Metropolitan Square, 211 North Broadway, Suite 2600,
    St. Louis, Missouri 63102.
2
    Copies of the Proposed Orders will be made available on the Debtors’ case information website at:
    http://cases.primeclerk.com/foresightenergy.



Doc#: US1:13293113v19
Case 20-41308           Doc 13   Filed 03/10/20 Entered 03/10/20 03:54:52         Main Document
                                             Pg 2 of 21


Procedure (the “Bankruptcy Rules”), (a) determining that the Proposed Adequate Assurance (as

defined herein) provides the Utility Providers (as defined herein) with adequate assurance of

payment within the meaning of section 366 of the Bankruptcy Code, (b) prohibiting the Utility

Providers from altering, refusing, or discontinuing services, (c) approving the Proposed

Adequate Assurance Procedures (as defined herein), and (d) granting related relief.

                                       Jurisdiction and Venue

                  2.      This Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

§§ 157 and 1334 and Rule 9.01(B)(1) of the Local Rules of the United States District Court for

the Eastern District of Missouri. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This

matter is a core proceeding pursuant to 28 U.S.C. § 157(b).

                  3.      The statutory and legal predicates for the relief requested herein are

sections 105(a) and 366 of the Bankruptcy Code and Bankruptcy Rules 6003 and 6004.

                                             Background

                  4.      On the date hereof (the “Petition Date”), each of the Debtors filed a

voluntary petition for relief under chapter 11 of the Bankruptcy Code. The Debtors are a leading

producer of thermal coal, with four mining complexes and nearly 2.1 billion tons of proven and

probable coal reserves strategically located near multiple rail and river transportation access

points in the Illinois Basin. The Debtors also own a barge-loading river terminal on the Ohio

River. From this strategic position, the Debtors sell their coal primarily to electric utility and

industrial companies located in the eastern half of the United States and across the international

market.

                  5.      The Debtors continue to manage and operate their businesses as debtors in

possession under sections 1107 and 1108 of the Bankruptcy Code.                Contemporaneously



                                                  2
Doc#: US1:13293113v19
Case 20-41308           Doc 13     Filed 03/10/20 Entered 03/10/20 03:54:52                    Main Document
                                               Pg 3 of 21


herewith, the Debtors filed a motion requesting joint administration of these chapter 11 cases

pursuant to Bankruptcy Rule 1015(b). No trustee, examiner or official committee has been

appointed in these chapter 11 cases.

                  6.      Information regarding the Debtors’ businesses, their capital and debt

structure, the events leading to the filing of these cases, and the terms and structure of the

proposed restructuring transaction is set forth in the Declaration of Robert D. Moore, President

and Chief Executive Officer of Foresight Energy LP, in Support of Chapter 11 Petitions

(the “Moore Declaration”), the Declaration of Alan Boyko, Senior Managing Director of FTI

Consulting, Inc., in Support of Chapter 11 Petitions and First Day Relief (the “Boyko

Declaration”), and the declaration of Seth Herman in support of the Debtors’ motion for approval

of debtor-in-possession financing and use of cash collateral (the “Herman Declaration,” and

together with the Moore Declaration and Boyko Declaration, the “First Day Declarations”),3

each filed contemporaneously herewith.

                        The Utility Services and Proposed Adequate Assurance

A.       The Utility Services and Utility Providers

                  7.      In the ordinary course of business, the Debtors obtain electricity, natural

gas, telecommunications, water, waste management (including sewer and trash), internet, and

other similar services (collectively, the “Utility Services”) from various utility providers or

brokers (the “Utility Providers”). A list of the Utility Providers that provide Utility Services to

the Debtors as of the Petition Date is attached hereto as Exhibit A (the “Utility Services List”).4


3
     The First Day Declarations are being filed in support of this Motion and are incorporated herein by reference.
     Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the First
     Day Declarations.
4
     The Debtors endeavored to identify and list all Utility Providers on Exhibit A attached hereto. However,
     inadvertent omissions may have occurred and such omissions shall not be construed as an admission, waiver,
     acknowledgement, or consent that section 366 of the Bankruptcy Code does not apply to such entity. If the

                                                         3
Doc#: US1:13293113v19
Case 20-41308           Doc 13    Filed 03/10/20 Entered 03/10/20 03:54:52                  Main Document
                                              Pg 4 of 21


                  8.      While there is seasonal fluctuation, on average, the Debtors have

historically spent approximately $4.1 million per month on their Utility Services. Accordingly,

the Debtors estimate that their cost for Utility Services during the next thirty (30) days (not

including any deposits to be paid or any unpaid prepetition amounts that have been invoiced)

will be approximately $4.1 million. Additionally, the Debtors have provided certain of the

Utility Providers with prepetition cash deposits as set forth in Exhibit A.

B.       Proposed Adequate Assurance Deposit and Procedures

                  9.      The Debtors intend to pay postpetition obligations owed to the Utility

Providers in the ordinary course of business and in a timely manner. The Debtors believe that

cash held by the Debtors, the cash generated in the ordinary course of business, and the funds

received through the Debtors’ proposed debtor-in-possession financing facility will provide

sufficient liquidity to pay the Utility Providers in the ordinary course of business during these

chapter 11 cases.

                  10.     To provide additional assurance of payment, the Debtors propose to

establish a segregated bank account (the “Adequate Assurance Account”) and deposit $230,000

(the “Adequate Assurance Deposit”) into such account within five (5) business days of the entry

of an interim order granting the relief requested herein to serve as adequate assurance of payment

within the meaning of section 366 of the Bankruptcy Code (“Adequate Assurance”). This

Adequate Assurance Deposit will be equal to one-half of the Debtors’ estimated monthly cost of

the Utility Services, calculated as a historical average over the past twelve (12) months, less any

prepetition cash deposit already held by a Utility Provider; provided, however, that such deposits

may be adjusted by the Debtors to account for the termination or discontinuance of any of the


     Debtors identify any entity that was inadvertently excluded from Exhibit A, they will promptly provide such
     entity with a copy of the Proposed Order and the Motion, as outlined in Section C below.


                                                       4
Doc#: US1:13293113v19
Case 20-41308           Doc 13   Filed 03/10/20 Entered 03/10/20 03:54:52            Main Document
                                             Pg 5 of 21


Utility Services. The amount of deposit made as assurance for each Utility Provider into the

Adequate Assurance Account is set forth in the column labeled “Proposed Adequate Assurance

Deposit” on the Utility Services List.

                  11.     The Adequate Assurance Deposit will be held in the Adequate Assurance

Account for the duration of these chapter 11 cases and may be applied to any postpetition

defaults in payment to the Utility Providers. The Debtors submit that the Adequate Assurance

Deposit, in conjunction with the Debtors’ anticipated liquidity during these chapter 11 cases,

demonstrates their ability to pay for future Utility Services in accordance with prepetition

practice (collectively, the “Proposed Adequate Assurance”) and constitutes sufficient Adequate

Assurance to the Utility Providers in full satisfaction of section 366 of the Bankruptcy Code.

                  12.     In the event that a Utility Provider believes that additional assurance is

required, the Debtors propose to establish procedures for determining additional Adequate

Assurance, if any, and authorizing the Debtors to provide Adequate Assurance to the Utility

Providers (the “Proposed Adequate Assurance Procedures”). The Proposed Adequate Assurance

Procedures are as follows:

                          (a)    If an amount relating to Utility Services provided postpetition by a
                                 Utility Provider is unpaid, and remains unpaid beyond any
                                 applicable grace period, such Utility Provider may request a
                                 disbursement from the Adequate Assurance Account by giving
                                 notice to: (i) the Debtors, One Metropolitan Square, 211 North
                                 Broadway, Suite 2600, St. Louis, Missouri 63102, Attention: Cody
                                 Nett, Esq.; (ii) proposed counsel to the Debtors, (A) Paul, Weiss,
                                 Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas,
                                 New York, NY 10019, Attention: Alice Belisle Eaton, Esq., and
                                 Patrick M. Steel, Esq., and (B) Armstrong Teasdale LLP, 7700
                                 Forsyth Boulevard, Suite 1800, St. Louis, Missouri 63105,
                                 Attention: Richard W. Engel, Jr., Esq., and John G. Willard, Esq.;
                                 and (iii) counsel to the official committee of unsecured creditors (if
                                 any) appointed in these chapter 11 cases (collectively,
                                 the “Adequate Assurance Notice Parties”). The Debtors shall
                                 honor such request within five (5) business days after the date the


                                                   5
Doc#: US1:13293113v19
Case 20-41308           Doc 13   Filed 03/10/20 Entered 03/10/20 03:54:52           Main Document
                                             Pg 6 of 21


                                 request is received by the Debtors, subject to the ability of the
                                 Debtors and any such requesting Utility Provider to resolve any
                                 dispute regarding such request without further order of the Court;
                                 provided that in no event shall a Utility Provider be permitted to
                                 receive aggregate disbursements in excess of the total amount set
                                 forth for such Utility Provider under the column labeled “Proposed
                                 Adequate Assurance Deposit” on the Utility Services List.

                          (b)    The portion of the Adequate Assurance Deposit attributable to
                                 each Utility Provider shall be removed from the account and
                                 returned to the Debtors on the earlier of (i) the Debtors’
                                 termination of Utility Services from such Utility Provider or (ii)
                                 the effective date of any chapter 11 plan approved in these chapter
                                 11 cases.

                          (c)    Any Utility Provider desiring additional assurances of payment
                                 must serve a written request (an “Additional Assurance Request”)
                                 on the Adequate Assurance Notice Parties so that it is actually
                                 received by the Adequate Assurance Notice Parties no later than
                                 twenty (20) days after the entry of an order granting the relief
                                 requested herein (the “Request Deadline”).

                          (d)    Any Additional Assurance Request must (i) set forth the
                                 location(s) for which Utility Services are provided, the account
                                 number(s) for such location(s), and the outstanding balance for
                                 each account, (ii) provide a report on and certify the Debtors’
                                 payment history on each account for the previous twelve (12)
                                 months, (iii) disclose any existing security deposit, (iv) provide an
                                 explanation of why the requesting Utility Provider believes the
                                 Proposed Adequate Assurance is not Adequate Assurance of future
                                 payment, and (v) specify the amount and nature of Adequate
                                 Assurance that would be satisfactory to the Utility Provider.

                          (e)    Without further order of the Court, the Debtors may (i) enter into
                                 agreements granting additional Adequate Assurance to a Utility
                                 Provider, including cash deposits, prepayments, or other forms of
                                 security if determined by the Debtors to be reasonable, and
                                 (ii) extend the Debtors’ time to file a Determination Motion (as
                                 defined below).

                          (f)    If the Debtors determine that an Additional Assurance Request is
                                 unreasonable, then such Utility Provider shall have the greater of
                                 (i) twenty (20) days from the receipt of the Proposed Orders or
                                 (ii) thirty (30) days from the entry of the Proposed Orders
                                 (the “Resolution Period”) to negotiate with the Debtors to resolve
                                 the Utility Provider’s Additional Assurance Request; provided that


                                                   6
Doc#: US1:13293113v19
Case 20-41308           Doc 13   Filed 03/10/20 Entered 03/10/20 03:54:52           Main Document
                                             Pg 7 of 21


                                 the Debtors and Utility Provider may extend the Resolution Period
                                 by mutual agreement. If a resolution is not reached within the
                                 Resolution Period, then the Debtors shall file a motion
                                 (the “Determination Motion”) pursuant to section 366(c)(3) of the
                                 Bankruptcy Code seeking a determination from the Court that the
                                 Adequate Assurance Deposit, plus any additional consideration
                                 offered by the Debtors, constitutes Adequate Assurance of
                                 payment. Pending resolution of any such Determination Motion,
                                 the Utility Provider filing such Additional Assurance Request shall
                                 be prohibited from altering, refusing, or discontinuing service to
                                 the Debtors on account of the commencement of these chapter 11
                                 cases, unpaid charges for prepetition services, or on account of any
                                 objections to the Debtors’ Proposed Adequate Assurance.

                          (g)    The Proposed Adequate Assurance shall be deemed Adequate
                                 Assurance of payment for any Utility Provider that fails to make an
                                 Additional Assurance Request.

C.       Modifications to the Utility Services List

                  13.     The Debtors have made an extensive and good-faith effort to identify all

Utility Providers and include them on the Utility Services List. Nonetheless, to the extent the

Debtors subsequently identify additional Utility Providers or discontinue any Utility Services,

the Debtors seek authority, in their sole discretion, to amend the Utility Services List to add or

remove any Utility Provider. The Debtors further request that the relief requested in this Motion,

including the Proposed Adequate Assurance Procedures, and any order granting this Motion

shall apply to any subsequently identified Utility Provider, regardless of when such Utility

Provider was added to the Utility Services List. The Debtors will serve a copy of this Motion

and the relevant order for relief on any Utility Provider subsequently added to the Utility

Services List and any subsequently added Utility Provider shall have twenty (20) days from the

date of service of this Motion and the applicable order to make an Additional Adequate

Assurance Request. Furthermore, the Debtors shall have the Resolution Period to resolve any

subsequently added Utility Provider’s request for adequate assurance of payment by mutual



                                                   7
Doc#: US1:13293113v19
Case 20-41308           Doc 13   Filed 03/10/20 Entered 03/10/20 03:54:52           Main Document
                                             Pg 8 of 21


agreement with the Utility Provider without further order of the Court or the need to schedule a

Determination Hearing.

                  14.     The Debtors request that all Utility Providers, including Utility Providers

subsequently added to the Utility Services List, be prohibited from altering, refusing, or

discontinuing any Utility Services to the Debtors absent further order of the Court.

                                      Basis for Relief Requested

A.       The Court Should Approve the Debtors’ Proposed Adequate Assurance

                  15.     Section 366 of the Bankruptcy Code protects a debtor against the

immediate termination, discontinuance, or alteration of utility services after the Petition Date.

See 11 U.S.C. § 366. Furthermore, section 366(c) of the Bankruptcy Code requires a debtor to

provide “adequate assurance” of payment for postpetition utility services in a form “satisfactory”

to a utility provider within 30 days of the petition, or the utility provider may alter, refuse, or

discontinue service. 11 U.S.C. § 366(c)(2). Section 366(c)(1) of the Bankruptcy Code provides

a non-exhaustive list of examples of what constitutes “assurance of payment.” 11 U.S.C. §

366(c)(1). Although assurance of payment must be “adequate,” it need not constitute an absolute

guarantee of the debtor’s ability to pay. See, e.g., Entergy New Orleans, Inc. v. Cont’l Common,

Inc. (In re Cont’l Common, Inc.), No. 3:10-CV-2591 (RO), 2011 WL 13238210, at *6 (N.D.

Tex. Feb. 14, 2011) (“[A]dequate assurance of payment does not entail a guarantee of

payment.”); In re Great Atl. & Pac. Tea Co., No. 11-CV-1338 (CS), 2011 WL 5546954, at *5

(Bankr. S.D.N.Y. Nov. 14, 2011) (“Courts will approve an amount that is adequate enough to

insure against unreasonable risk of nonpayment, but are not required to give the equivalent of a

guaranty of payment in full.”) (citation omitted); In re Anchor Glass Container Corp., 342 B.R.

872, 875 (Bankr. M.D. Fla. 2005) (“Section 366 requires a determination that a utility is not

subject to unreasonable risk of nonpayment, but does not require a guarantee of payment.”); In re

                                                   8
Doc#: US1:13293113v19
Case 20-41308           Doc 13   Filed 03/10/20 Entered 03/10/20 03:54:52        Main Document
                                             Pg 9 of 21


C.T. Harris, Inc., 295 B.R. 405, 406–07 (Bankr. M.D. Ga. 2003) (noting that debtor’s “current

liquidity” was adequate assurance of future payment).

                  16.     When considering whether a given assurance of payment is “adequate,” a

court should examine the totality of the circumstances to make an informed decision as to

whether a utility provider will be subject to an unreasonable risk of nonpayment. See, e.g., Mass.

Elec. Co. v. Keydata Corp. (In re Keydata Corp.), 12 B.R. 156, 158 (B.A.P. 1st Cir. 1981)

(citing In re Cunha, 1 B.R. 330 (Bankr. E.D. Va. 1979)); In re Adelphia Bus. Sols., Inc., 280

B.R. 63, 82–83 (Bankr. S.D.N.Y. 2002).          In determining the level of adequate assurance,

however, “a bankruptcy court must focus upon the need of the utility for assurance, and . . .

require that the debtor supply no more than that, since the debtor almost perforce has a

conflicting need to conserve scarce financial resources.” Va. Elec. & Power Co. v. Caldor, Inc.,

117 F.3d 646, 650 (2d Cir. 1997) (internal quotations omitted) (citing In re Penn Jersey Corp.,

72 B.R. 981, 985 (Bankr. E.D. Pa. 1987)); see also Great Atl. & Pac., 2011 WL 5546954, at *5–

6 (holding that no additional adequate assurance deposit was necessary where such deposit

would impose an unreasonable burden on reorganizing debtors).

                  17.      Here, the Proposed Adequate Assurance sufficiently insures the Utility

Providers against any risk of nonpayment for future Utility Services. The Adequate Assurance

Deposit and the Debtors’ ongoing ability to meet obligations as they come due in the ordinary

course provide assurance of the Debtors’ payment of future utility obligations.        Moreover,

termination of the Utility Services could result in the Debtors’ inability to operate their

businesses to the detriment of all stakeholders. See In re Monroe Well Serv., Inc., 83 B.R. 317,

321–22 (Bankr. E.D. Pa. 1988) (noting that without utility service, debtors “would have to cease




                                                  9
Doc#: US1:13293113v19
Case 20-41308           Doc 13   Filed 03/10/20 Entered 03/10/20 03:54:52         Main Document
                                            Pg 10 of 21


operations” and that section 366 “was intended to limit the leverage held by utility companies,

not increase it”).

                  18.     Courts are permitted to fashion reasonable procedures, such as the

Proposed Adequate Assurance Procedures set forth herein, to implement the protections afforded

under section 366 of the Bankruptcy Code.              See, e.g., In re Circuit City Stores, Inc.,

No. 08-35653 (KRH), 2009 WL 484553, at *5 (Bankr. E.D. Va. Jan. 14, 2009) (“The plain

language of § 366 of the Bankruptcy Code allows the court to adopt the Procedures set forth in

the Utility Order.”). Absent such procedures, the Debtors “could be forced to address numerous

requests by utility companies in an unorganized manner at a critical period in their efforts to

reorganize.” Id. Here, notwithstanding a determination that the Proposed Adequate Assurance

constitutes sufficient adequate assurance, any rights the Utility Providers believe they have under

sections 366(b) and (c)(2) of the Bankruptcy Code are wholly preserved under the Proposed

Adequate Assurance Procedures. See id. at *6. The Utility Providers still may choose, in

accordance with the Proposed Adequate Assurance Procedures, to request modification of the

Proposed Adequate Assurance.          See id.     The Proposed Adequate Assurance Procedures,

however, avoid a haphazard and chaotic process whereby each Utility Provider could make an

extortionate, last-minute demand for adequate assurance that would force the Debtors to pay

under the threat of losing critical Utility Services. See id. at *5. Because the Proposed Adequate

Assurance Procedures are reasonable and accord with section 366 of the Bankruptcy Code, the

Court should grant the relief requested herein.

                  19.     Furthermore, section 105(a) of the Bankruptcy Code authorizes the

requested relief. Section 105(a) of the Bankruptcy Code allows the Court to “issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of [the



                                                  10
Doc#: US1:13293113v19
Case 20-41308           Doc 13   Filed 03/10/20 Entered 03/10/20 03:54:52              Main Document
                                            Pg 11 of 21


Bankruptcy Code.]” 11 U.S.C. § 105(a). It permits a bankruptcy court to take whatever action

“is appropriate or necessary in aid of the exercise of its jurisdiction.”                2 COLLIER   ON

BANKRUPTCY ¶ 105.01.

                  20.     Courts in this and other districts have routinely granted relief similar to the

relief requested herein in other chapter 11 cases. See, e.g., In re Payless Holdings LLC, No. 19-

40883 (KAS) (Bankr. E.D. Mo. Mar. 15, 2019) [Docket No.: 582]; In re Armstrong Energy, Inc.,

No. 17-47541 (KAS) (Bankr. E.D. Mo. Nov. 1, 2017) [Docket No.: 21]; In re Noranda

Aluminum, Inc., No. 16-10083 (BSS) (Bankr. E.D. Mo. Mar. 10, 2016) [Docket No.: 391]; In re

Arch Coal, Inc., No. 16-40120 (CER) (Bankr. E.D. Mo. Jan. 11, 2016) [Docket No.: 26]. The

Debtors submit that the circumstances of these chapter 11 cases warrant granting similar relief,

and that doing so is in the best interests of the Debtors, their estates, their creditors, and their

stakeholders, and therefore should be granted.

         Processing of Checks and Electronic Funds Transfers Should Be Authorized

                  21.     The Debtors have sufficient funds to pay the amounts described herein in

the ordinary course of business by virtue of expected cash flows from ongoing business

operations, debtor-in-possession financing, and anticipated access to cash collateral. Also, under

the Debtors’ existing cash management system, the Debtors can readily identify checks or wire

transfer requests as relating to an authorized payment made relating to the Proposed Adequate

Assurance. Accordingly, the Debtors believe that only checks or wire transfer requests relating

to authorized payments will be honored and that this Court should authorize all applicable

financial institutions, when requested by the Debtors, to receive, process, honor, and pay any and

all checks or wire transfer requests in respect of the relief requested herein.




                                                    11
Doc#: US1:13293113v19
Case 20-41308            Doc 13    Filed 03/10/20 Entered 03/10/20 03:54:52         Main Document
                                              Pg 12 of 21


                        The Requirements of Bankruptcy Rule 6003 Are Satisfied

                  22.       The Debtors seek immediate authorization for the relief requested in this

Motion. Pursuant to Bankruptcy Rule 6003(b), a bankruptcy court cannot grant “a motion to use,

sell, lease or otherwise incur an obligation regarding property of the estate, including a motion to

pay all or part of a claim that arose before the filing of the petition” within the first twenty-one

(21) days after the petition date unless the relief is “necessary to avoid immediate and irreparable

harm.” Fed. R. Bankr. P. 6003(b).           For the reasons set forth herein and in the First Day

Declarations, the Debtors believe an immediate and orderly transition into chapter 11 is critical

to the viability of their operations and that any delay in granting the relief requested could hinder

the Debtors’ operations and cause irreparable harm. Furthermore, the failure to receive the

requested relief during the first twenty-one (21) days of these chapter 11 cases would severely

disrupt the Debtors’ operations at this critical juncture. Accordingly, the Debtors submit that

they have satisfied Bankruptcy Rule 6003(b) and therefore respectfully request that the Court

approve the relief requested in this Motion on an emergency basis.

                            Waiver of Bankruptcy Rule 6004(a) and 6004(h)

                  23.       By this Motion, the Debtors request that the Court enter an order

providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a) and that the

Debtors have established cause for a waiver of any stay of the effectiveness of the order

approving this Motion under Bankruptcy Rule 6004(h). For the reasons set forth herein and in

the First Day Declarations, the Debtors submit that notice of the relief requested herein is

appropriate under the circumstances and that ample cause exists to justify a waiver of the

fourteen (14) day stay imposed by Bankruptcy Rule 6004(h).




                                                    12
Doc#: US1:13293113v19
Case 20-41308           Doc 13   Filed 03/10/20 Entered 03/10/20 03:54:52           Main Document
                                            Pg 13 of 21


                                       Reservation of Rights

                  24.     Nothing contained herein is intended or should be construed as (a) an

admission as to the validity or priority of any claim or lien (or the priority thereof) against the

Debtors, (b) a waiver of the Debtors’ or any party in interest’s rights to subsequently dispute or

contest such claim or lien on any grounds, (c) a promise or requirement to pay any claim, (d) an

implication or admission that any particular claim is of a type specified or defined in this Motion,

(e) a request or authorization to assume or adopt any agreement, contract, or lease under

section 365 of the Bankruptcy Code or (f) a waiver of the Debtors’ or any other party in

interest’s rights under the Bankruptcy Code or applicable law. Likewise, if the Court grants the

relief sought herein, any payment made pursuant to an order of the Court is not intended to be

nor should it be construed as an admission as to the validity of any claim or a waiver of the

Debtors’ or any party in interest’s rights to subsequently dispute or contest such claim.

                                               Notice

                  25.     Notice of this Motion will be provided to: (a) the Office of the United

States Trustee for Region 13; (b) counsel to the Ad Hoc First Lien Group; (c) counsel to the Ad

Hoc Crossover Group; (d) counsel to the Facilities Agent; (e) counsel to the Term Agent;

(f) counsel to the Indenture Trustee; (g) counsel to the collateral trustee under the Debtors’

secured debt facilities; (h) counsel to the DIP Agent; (i) counsel to DIP Lenders; (j) counsel to

Murray Energy Corporation; (k) counsel to Reserves; (l) counsel to Javelin; (m) counsel to

Uniper Global Commodities UK Limited; (n) the Internal Revenue Service; (o) the Securities

and Exchange Commission; (p) the United States Attorney’s Office for the Eastern District of

Missouri; (q) the state attorneys general for all states in which the Debtors conduct business;

(r) the Utility Providers; and (s) the holders of the thirty (30) largest unsecured claims against the



                                                 13
Doc#: US1:13293113v19
Case 20-41308           Doc 13   Filed 03/10/20 Entered 03/10/20 03:54:52    Main Document
                                            Pg 14 of 21


Debtors, on a consolidated basis; (t) counsel to the Committee; and (u) any party that has

requested notice pursuant to Bankruptcy Rule 2002 (collectively, the “Notice Parties”). Notice

of this Motion and any order entered hereon will be served in accordance with Rule 9013-

3(A)(1) of the Local Rules of Bankruptcy Procedure of the Eastern District of Missouri (the

“Local Bankruptcy Rules”). In light of the nature of the relief requested herein, the Debtors

submit that no other or further notice is necessary.




                                                 14
Doc#: US1:13293113v19
Case 20-41308           Doc 13   Filed 03/10/20 Entered 03/10/20 03:54:52           Main Document
                                            Pg 15 of 21


                  WHEREFORE, the Debtors respectfully request entry of the Proposed Orders

granting the relief requested herein and such other relief as is just and proper.

Dated:     March 10, 2020            Respectfully submitted,
           St. Louis, Missouri       ARMSTRONG TEASDALE LLP

                                      /s/ Richard W. Engel, Jr.
                                     Richard W. Engel, Jr. (MO 34641)
                                     John G. Willard (MO 67049)
                                     Kathryn R. Redmond (MO 72087)
                                     7700 Forsyth Boulevard, Suite 1800
                                     St. Louis, Missouri 63105
                                     Tel: (314) 621-5070
                                     Fax: (314) 621-5065
                                     Email: rengel@atllp.com
                                            jwillard@atllp.com
                                            kredmond@atllp.com

                                            - and -

                                     PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
                                     Paul M. Basta (pro hac vice admission pending)
                                     Alice Belisle Eaton (pro hac vice admission pending)
                                     Alexander Woolverton (pro hac vice admission pending)
                                     1285 Avenue of the Americas
                                     New York, New York 10019
                                     Tel: (212) 373-3000
                                     Fax: (212) 757-3990
                                     Email: pbasta@paulweiss.com
                                            aeaton@paulweiss.com
                                            awoolverton@paulweiss.com

                                     Proposed Counsel to the Debtors and
                                     Debtors in Possession




                                                 15
Doc#: US1:13293113v19
Case 20-41308           Doc 13   Filed 03/10/20 Entered 03/10/20 03:54:52   Main Document
                                            Pg 16 of 21


                                             Exhibit A

                                        Utility Services List




Doc#: US1:13293113v19
                        Case 20-41308        Doc 13       Filed 03/10/20 Entered 03/10/20 03:54:52            Main Document
                                                                     Pg 17 of 21


                                                                  Foresight Energy
                                                                  Utility Services List

                                                                                                                                        Proposed
                                                                                                 Average       Average 2-               Adequate
  Utility Provider and                                       Account                             Monthly         Week     Prepetition   Assurance
         Address                    Debtor(s)               Number(s)             Type          Expenditure   Expenditure Deposits       Deposit
AKIN WATER                  Sugar Camp Energy, LLC         00055, 10250,         Water            $34,890       $17,444        –         $17,444
DISTRICT                      Seneca Rebuild, LLC          10308, 10310,
                                                           10497, 10580,
                                                           10605, 10606,
                                                           10610, 10611,
                                                           10712, 10715,
                                                           10716, 10810,
                                                           10811, 10925,
                                                           10957, 10958,
                                                           11230, 11258,
                                                           11303, 11780,
                                                           40334, 40335,
                                                           40560, 40565,
                                                           40585, 40960,
                                                           71595, 81070,
                                                           40000, 40134,
                                                           10305, 10307,
                                                           103315, 10312
AMEREN ILLINOIS              Macoupin Energy LLC            0838089007           Electric        $266,267      $133,133        –        $133,133
                              Oeneus LLC d/b/a              3155371000
                                 Savatran LLC               3933417006
                             Hillsboro Energy LLC           9690830005
                                                            06691-55014
                                                            0938050000
                                                            4303360044
AT&T                          Macoupin Energy LLC          287025551266    Telecommunications     $2,500        $1,250         –         $1,250
                               Hillsboro Energy LLC        287021834553
                              Coalfield Construction,      287022945004
                                        LLC                287265180081
                             Foresight Energy Services,



Doc#: US1:13293113v19
                        Case 20-41308        Doc 13       Filed 03/10/20 Entered 03/10/20 03:54:52             Main Document
                                                                     Pg 18 of 21


                                                                                                                                         Proposed
                                                                                                  Average       Average 2-               Adequate
  Utility Provider and                                       Account                              Monthly         Week     Prepetition   Assurance
         Address                    Debtor(s)               Number(s)             Type           Expenditure   Expenditure Deposits       Deposit
                                      LLC
AT&T                         Foresight Energy Services,   72506778-00001    Telecommunications      $598          $299          –          $299
TELECONFERENCE                          LLC
SERVICES
BULLDOG SYSTEMS,            Sugar Camp Energy, LLC        20224, 600916,          Trash            $15,325       $7,662         –         $7,662
LLC                           Seneca Rebuild, LLC         609278, 606129,
                                                          606324, 607427,
                                                          618472, 600421,
                                                          603526, 618339,
                                                          605026, 609225
CENTURYLINK                  Foresight Energy Services,      87460426       Telecommunications     $1,151         $576          –          $576
                                        LLC
CITY OF HILLSBORO             Hillsboro Energy LLC          007 20470 00          Water            $23,903       $11,952        –         $11,952
                                                            007 20480 00
                                                            1760134007
CONFERTEL                    Foresight Energy Services,        None         Telecommunications       $2            $1           –           $1
                                        LLC
CONSOLIDATED                   Hillsboro Energy LLC        217-532-6334/0   Telecommunications     $3,144        $1,572         –         $1,572
COMMUNICATIONS                                             217-532-7310/0
CORINTH WATER                Williamson Energy, LLC         SUPPF3293,            Water            $9,858        $4,929         –         $4,929
DISTRICT                     Coalfield Construction,       MACHM2440,
                                      LLC                  MACH2540,
                                                           DEVEW3536,
                                                           ENERW3857,
                                                           ENERW3821,
                                                           ENERW3711,
                                                           KENNM3518,
                                                            MINIM3809
                                                           ENERW3505
CMC RURAL WATER              Macoupin Energy LLC            083 60000 00          Water            $1,970         $985          –          $985
DISTRICT                                                    068 00000 00
CWI OF ILLINOIS #732/        Williamson Energy, LLC       3-0732-1027409          Trash            $9,330        $4,665         –         $4,665


                                                                            2
Doc#: US1:13293113v19
                        Case 20-41308        Doc 13       Filed 03/10/20 Entered 03/10/20 03:54:52               Main Document
                                                                     Pg 19 of 21


                                                                                                                                           Proposed
                                                                                                    Average       Average 2-               Adequate
  Utility Provider and                                        Account                               Monthly         Week     Prepetition   Assurance
         Address                    Debtor(s)                Number(s)              Type           Expenditure   Expenditure Deposits       Deposit
REPUBLIC SERVICES                                          3-0732-5008126
DC WASTE &                    Hillsboro Energy LLC            1719100               Trash            $2,860        $1,430                   $1,430
RECYCLING, INC.

FLOWERS                      Macoupin Energy LLC             131597-001             Trash            $2,797        $1,398         –         $1,398
SANITATION SERVICE                                           131597-002

FRONTIER                     Macoupin Energy LLC          217-854-3291-1201 Telecommunications       $3,014        $1,506         –         $1,506
COMMUNICATIONS                Hillsboro Energy LLC              06-2
SERVICES                     Williamson Energy, LLC       217-196-1028-0531
                                                                17-2
                                                          217-534-6764-1226
                                                                18-2
                                                          224-159-2000-0212
                                                                12-5
FUTIVA LLC                   Sugar Camp Energy, LLC            123083         Telecommunications      $101           $50          –          $50
HAMILTON COUNTY             Sugar Camp Energy, LLC           05000662Z,             Water             $143           $72          –          $72
WATER DISTRICT                                               05000457A
HOSTWAY                      Foresight Energy Services,    foresighte359824   Telecommunications      $118           $59          –          $59
                                        LLC
Level 3 / CENTURY            Foresight Energy Services,        321481         Telecommunications     $3,848        $1,924         –         $1,924
LINK                                    LLC

MJM Electric                  Hillsboro Energy LLC        624302, 1263600,         Electric           $160           $80          –          $80
                               Oeneus LLC d/b/a               1263700
                                  Savatran LLC
REND LAKE                    Coalfield Construction,            3703                Water             $24            $12          –          $12
CONSERVANCY                           LLC
SIT-CO LLC                          Sitran LLC                  None          Telecommunications      $688          $344          –          $344
SOUTHEASTERN                Sugar Camp Energy, LLC         1056410, 106423,        Electric        $3,572,953    $1,786,477   $2,900,000       –
                                                          1069999, 1070017,

                                                                              3
Doc#: US1:13293113v19
                        Case 20-41308        Doc 13       Filed 03/10/20 Entered 03/10/20 03:54:52            Main Document
                                                                     Pg 20 of 21


                                                                                                                                        Proposed
                                                                                                 Average       Average 2-               Adequate
  Utility Provider and                                        Account                            Monthly         Week     Prepetition   Assurance
         Address                    Debtor(s)                Number(s)             Type         Expenditure   Expenditure Deposits       Deposit
ILLINOIS ELECTRIC            Williamson Energy, LLC       1070787, 1077538,
                                                          1080081, 1065540,
                                                          1067948, 1082128,
                                                          1063704, 1073822,
                                                          1070321, 1055811,
                                                          1057455, 1057736,
                                                          1065423, 1079948,
                                                          1080806, 1081445,
                                                          1080131, 1083140,
                                                          1078513, 1080981,
                                                          1082016, 1083076,
                                                          1052858, 1070577,
                                                          1071060, 1082128,
                                                          1067948, 1065540,
                                                          1077521, 1071846,
                                                          1082462, 1084309
SOUTHEASTERN                   Oeneus LLC d/b/a               1060008             Electric        $4,879        $2,438         –         $2,438
ILLINOIS ELECTRIC                Savatran LLC                 1065949
                             Coalfield Construction,          1080806
                                      LLC                     1070321
                              Seneca Rebuild, LLC
SPECTRUM                     Foresight Energy Services,   8345780014248500 Telecommunications     $1,000         $500          –          $500
BUSINESS/CHARTER                        LLC
COMMUNICATIONS
VECTREN ENERGY                      Sitran LLC            01-300574289-140        Electric        $48,133       $24,067        –         $24,067
DELIVERY                                                       6156 8
                                                          01-300549093-116
                                                               6281 4
                                                          01-300549093-116
                                                               6290 3
VERIZON                      Sugar Camp Energy, LLC       285667821-00001 Telecommunications      $4,463        $2,231         –         $2,231
                             Williamson Energy, LLC       442023057-00001
WAYNE-WHITE                 Sugar Camp Energy, LLC        2652300, 2486000,       Electric        $8,593        $4,297         –         $4,297


                                                                              4
Doc#: US1:13293113v19
                        Case 20-41308        Doc 13       Filed 03/10/20 Entered 03/10/20 03:54:52               Main Document
                                                                     Pg 21 of 21


                                                                                                                                           Proposed
                                                                                                    Average       Average 2-               Adequate
  Utility Provider and                                        Account                               Monthly         Week     Prepetition   Assurance
         Address                   Debtor(s)                 Number(s)              Type           Expenditure   Expenditure Deposits       Deposit
COUNTIES ELECTRIC               Oeneus LLC d/b/a          2485600, 2485700,
COOP                             Savatran LLC             2485800, 2485900,
                                                          2486100, 2486200,
                                                          2486300, 2486400,
                                                              2486500
WINDSTREAM                   Foresight Energy Services,       7078622         Telecommunications     $3,106        $1,553         –         $1,553
                                        LLC
Total                                                                                              $4,025,814    $2,012,907   $2,900,000   $226,430




                                                                              5
Doc#: US1:13293113v19
